WOODS, Circuit Judge.
The District Judge, after a review of the evidence held (201 Fed. 428) that the master of the steamship Kirnwood was at fault *1021for the collision between the steamship and the barge Florida, which oceur- ■ red in Hampton Roads August 29, 1912, and resulted in the sinking and loss of the barge. There is no reason for serious difference of opinion as to the rules of law applicable to thé issues made by the evidence, and no good would result from a restatement of them. There is some evidence tending to show that the master of the tug Coastwise, having the barge Florida in tow, was at fault in not keeping a lookout, in not responding to the whistle of the Kirnwood, meant to give notice of its intention to pass to the starboard of the Florida, and in changing its course in view of the approach of the Kirnwood. After careful consideration, however, we agree with the District Judge that the preponderance of the evidence requires the conclusion that the act which brought about the collision was the unwarranted attempt of the master of the Kirnwood to cut in between the tug, which was towing the barge, and a schooner which was tacking .across the course of the tug with its tow. At all events, it is quite certain that the findings of the District Judge are not clearly opposed to the weight of the evidence, and, this being so, the decree must be affirmed. Affirmed.